DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
3.    The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.    This Office action is in response to communications received on October 18, 2021. Claims 1-12 are pending and addressed below.

Response to Arguments
5.    Applicant’s amendments are sufficient to overcome the Drawing objections set forth in the previous Office Action.
6.    Applicant’s filing of a proper Terminal Disclaimer on 12/6/2021 is sufficient to overcome the nonstatutory double patenting rejections set forth in the previous Office Action.
7.    Applicant’s amendments are sufficient to overcome the 35 U.S.C. 102/103 rejections set forth in the previous Office Action.

Allowable Subject Matter


9.    The following is an examiner’s statement of reasons for allowance:

Claim 11 recites, inter alia, “generating a second authorization code associated with the specific information; authorizing a user to access to the real name information, wherein the authorization of the user to access to the real name information is based on the first authorization request, the second authorization code, and a result of user authentication; receiving a second authorization request to access anonymous information; and authorizing, based on the second authorization request and the result of the user authentication, the user to access to the anonymous information.”

11.    The closest prior arts made of record are:
i)	Doi (U.S. Pub. No. 2004/0133547 cited in the IDs filed 3/30/2020) which discloses if a user is authenticated and authorized, allowing the user to retrieve both real user information and anonymous information (see paragraphs [0019], [0051], [0052], [0059], [0099], [0101], [0103] and [0112] of Doi).
ii)	Mattsson et al. (U.S. Pub. No. 2015/0095252 and hereinafter referred to as Mattsson) which discloses storing data in separate servers (see paragraphs [0032]-[0033] of Mattsson).

While the prior art does generally disclose storing real and anonymous information, the prior art is not considered to disclose the cited limitations of claim 11. Therefore, claim 11 is considered to recite allowable subject matter. Claims 1 and 12 are considered to recite allowable subject matter for similar reasons to claim 11. Dependent claims 2-10 are considered to contain allowable subject matter based on their dependency.

13.    None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application before the effective filing date of the claimed invention.

14.    Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hu et al. (U.S. Pub. No. 2017/0249480) – cited for teaching a mapping between raw data and sensitive data that is removed from raw data – claim 1 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS J PLECHA/Examiner, Art Unit 2438